Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. Vinie A. Darnell was guilty of contributory negligence as a matter of law. (Fitch v. N. Y. C. R. R. Co., 233 N. Y. 356; La Goy v. Director-General of Railroads, 231 id. 191; Cassidy v. Fonda, Johnstown & Gloversville R. R. Co., 234 id. 599; Hagglund v. Erie R. R. Co., 210 id. 46; Van Wormer v. Schenectady Railway Co., 207 App. Div. 7.) The facts in Chamberlain v. Lehigh Valley R. R. Co. (238 N. Y. 233) distinguish it from the foregoing cases and the instant case. In view of this disposition of the case, the appeal from the order denying motion for a new trial is dismissed. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.